DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 11-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 8,084,449. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use the apparatus of claims 1 and 5 of the patent to perform the method of claims 1, 2, 4-8, 11-14, 16-18 and 10 because the apparatus of claims 1 and 5 perform the functions as recited in the methods of claims 1, 2, 4-8, 11 and 14, 16-18 and 20. 
Regarding claim 1: Claim 1 of the patent recite a method, comprising:

determining a bias level (first bias level) of a word line (access line) of the memory device based at least in part on the memory device operating in the low voltage mode (claim 1, lines 11-13); and
accessing a memory cell of the memory device based at least in part on the
bias level (claim 1, lines 12-13).
Regarding claim 2: Claim 1 of the patent recites the method of claim 1, further comprising:
determining an information transfer parameter (mode information) associated with the memory cell of the memory device, wherein operating in the low voltage mode is based at least in part on the information transfer parameter.
Regarding claim 4: Claim 1 of the patent recites the method of claim 1, further comprising:
initiating operation of the memory device in the high voltage mode based at least in part on an amount of power consumed by the memory device, an amount of latency in one or more access operations (lower-latency read/write mode), a number of memory cells in the memory device, or a combination thereof.
Regarding claim 5: Claim 1 of the patent recites the method of claim 1, wherein:
the low voltage mode is a read-only mode (a lower-power read mode); and 
the high voltage mode is a read/write mode (a lower-latency read/write mode).
Regarding claim 6: Claim 1 of the patent recites the method of claim 1, wherein:

the high voltage mode is a low-latency mode (lower-latency read/write mode).
Regarding claim 7: Claim 1 of the patent recites the method of claim 1, further comprising:
identifying data to be written to the memory cell of the memory device (lower-latency read/write mode);
determining that the low voltage mode that the memory device is operating in is a read-only mode (lower-power read mode);
initiating operation of memory device in the high voltage mode (power-latency read/write mode); and
writing the identified data to the memory cell while the memory device is operating in the high voltage mode (power-latency read/write mode).
Regarding claim 8: Claim 1 of the patent recites the method of claim 1, further comprising:
determining a bias level of a deselected word line of the memory device based at least in part on operating the memory device in the low voltage mode, wherein accessing the memory ceil is based at least in part on the bias level of the deselected word line.
Regarding claim 11: Claim 5 of the patent recites the method of claim 1, further comprising:
controlling the bias level of the word line using a linear down regulator based at least in part on determining the bias level (claim 5, lines 9-12).
Regarding claim 12: Claim 1 of the patent recites a method, comprising:

determining an information transfer parameter associated with a memory cell of the memory device (claim 1, lines 11-12); and
initiating operation of the memory device in a high voltage mode different from the low voltage mode based at least in part on determining the information transfer parameter (claim 1, lines 11-15).
Regarding claim 13: Claim 1 of the patent recites the method of claim 12, further comprising:
determining a second bias level of the word line of the memory device based at least in part on operating in the high voltage mode, the second bias level being different than the first bias level.
Regarding claim 14: Claim 1 of the patent recites the method of claim 13, further comprising:
accessing the memory cell of the memory device based at least in part on the second bias level associated with the high voltage mode (claim 1, lines 13-15).
Regarding claim 16: Claim 1 of the patent recites the method of claim 12, wherein:
the low voltage mode is a low-power mode; and
the high voltage mode is a low-latency mode.
Regarding claim 17: Claim 1 of the patent recites a method, comprising:
operating, by a memory device, in a low voltage mode;

determining a logic state stored on a memory cell of the memory device using the first bias level (lower-power read mode).
Regarding claim 18: Claim 1 of the patent recites the method of claim 17, further comprising:
applying the first bias level to the word line during a read operation, wherein determining the logic state is based at least in part on applying the first bias level (claim 1, lines 11-13).
Regarding claim 20: Claim 5 of the patent recites the method of claim 17, further comprising:
activating a linear down regulator based at least in part on operating in the low voltage mode, wherein the linear down regulator is configured to generate the first bias level by reducing a voltage level associated with the second bias level.
Claims 1, 2, 4-7, 12-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,711,191. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the apparatus of claim 1 is used to perform all the functions 
Regarding claim 1: Claim 1 of the patent recites a method, comprising:
operating a memory device in a low voltage mode, the memory device configured to operate in the low voltage mode (claim 1, lines 12-13, lower-power read mode) and a 
determining a bias level of a word line of the memory device based at least in part on the memory device operating in the low voltage mode (claim 1, lines 9-13); and
accessing a memory cell of the memory device based at least in part on the
bias level (claim 1, lines 6-7).
Regarding claim 2: Claim 1 of the patent recites the method of claim 1, further comprising:
determining an information transfer parameter (word line bit) associated with the memory cell of the memory device, wherein operating in the low voltage mode is based at least in part on the information transfer parameter.
Regarding claim 4: Claim 1 of the patent recites the method of claim 1, further comprising:
initiating operation of the memory device in the high voltage mode based at least in part on an amount of power consumed by the memory device, an amount of latency in one or more access operations (lower-latency read/write mode), a number of memory cells in the memory device, or a combination thereof.
Regarding claim 5: Claim 1 of the patent recites the method of claim 1, wherein:
the low voltage mode is a read-only mode (a lower-power read mode); and 
the high voltage mode is a read/write mode (a lower-latency read/write mode).
Regarding claim 6: Claim 1 of the patent recites the method of claim 1, wherein:
the low voltage mode is a low-power mode (a lower-power read mode); and 
the high voltage mode is a low-latency mode (lower-latency read/write mode).

identifying data to be written to the memory cell of the memory device (lower-latency read/write mode);
determining that the low voltage mode that the memory device is operating in is a read-only mode (lower-power read mode);
initiating operation of memory device in the high voltage mode (power-latency read/write mode); and
writing the identified data to the memory cell while the memory device is operating in the high voltage mode (power-latency read/write mode).
Regarding claim 12: Claim 1 of the patent recites a method, comprising:
operating, by a memory device, in a low voltage mode using a first bias level (claim 1, second bias) of a word line of the memory device;
determining an information transfer parameter associated with a memory cell of the memory device (claim 1, word line bit); and
initiating operation of the memory device in a high voltage mode different from the low voltage mode based at least in part on determining the information transfer parameter (claim 1, lines 8-13).
Regarding claim 13: Claim 1 of the patent recites the method of claim 12, further comprising:
determining a second bias level (a first bias level) of the word line of the memory device based at least in part on operating in the high voltage mode, the second bias level being different than the first bias level.

accessing the memory cell of the memory device based at least in part on the second bias level associated with the high voltage mode (claim 1, lines 10-11).
Regarding claim 16: Claim 1 of the patent recites the method of claim 12, wherein:
the low voltage mode is a low-power mode; and
the high voltage mode is a low-latency mode.
Regarding claim 17: Claim 1 of the patent recites a method, comprising:
operating, by a memory device, in a low voltage mode;
determining a first bias level of a word line of the memory device based at least in part on operating in tire low voltage mode, the first bias level being less than a second bias level associated with a high voltage mode of the memory device; and
determining a logic state stored on a memory cell of the memory device using the first bias level (lower latency read/write mode).
Regarding claim 18: Claim 1 of the patent recites the method of claim 17, further comprising:
applying the first bias level (the second bias level) to the word line during a read operation, wherein determining the logic state is based at least in part on applying the first bias level.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,074,405. Although the claims at issue are not identical, they are not patentably distinct from each other because it would .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,658,012. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by, or would have been obvious over, the reference claims.
the second bias level.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 5, 7, 8, 12-14, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hull et al. (US 5,812,456, hereinafter “Hull 456’ ”) or Hull et al. (US 5,805,507, hereinafter “Hull 507’ ”) 
Regarding claim 1: Hull 456’ discloses a method, comprising:
operating a memory device in a low voltage mode (column 4, line 16), the memory device configured to operate in the low voltage mode and a high voltage mode (column 4, lines 19-20)different than the low voltage mode;
	

accessing a memory cell of the memory device based at least in part on the
bias level (the control gate voltage is used to access the memory cell).
Regarding claim 2: Hull 456’ discloses the method of claim 1, further comprising:
determining an information transfer parameter (address of the accessed memory cell) associated with the memory cell of the memory device, wherein operating in the low voltage mode is based at least in part on the information transfer parameter.
Regarding claim 5; Hull 507’ discloses the method of claim 1, wherein:
the low voltage mode is a read-only mode (Abstract); and the high voltage mode is a read/write mode (column 3, lines 62-67).
Regarding claim 7: Hull 507’ discloses the method of claim 1, further comprising:
identifying data to be written to the memory cell of the memory device;
determining that the low voltage mode that the memory' device is operating in is a read-only mode (Abstract);
initiating operation of memory device in the high voltage mode (column 3, lines 62-67); and
writing the identified data to the memory cell while the memory device is operating in the high voltage mode (program the EPROM, column 3, lines 65-66).
Regarding claim 8: Hull 456’ discloses the method of claim 1, further comprising:
determining a bias level of a deselected word line (the X-decoder 13 generates the control gate voltage to deselected word lines in the low voltage mode) of the 
Regarding claim 12: Hull 456’ discloses a method, comprising:
operating, by a memory device, in a low voltage mode using a first bias level of a word line of the memory device (column 4, lines 13-16);
determining an information transfer parameter (address of the accessed memory cell) associated with a memory cell of the memory device; and
initiating operation of the memory device in a high voltage mode (column 4, lines 16-21) different from the low voltage mode based at least in part on determining the information transfer parameter.
Regarding claim 13: Hull 456’ discloses the method of claim 12, further comprising:
determining a second bias level of the word line of the memory device based at least in part on operating in the high voltage mode (column 4, lines 16-21), the second bias level being different than the first bias level.
Regarding claim 14: Hull 456’ discloses the method of claim 13, further comprising:
accessing the memory cell of the memory device based at least in part on the second bias level associated with the high voltage mode (column 4, lines 16-21).
Regarding claim 17: Hull 507’ discloses a method, comprising:
operating, by a memory device, in a low voltage mode (column 3, line 62);

determining a logic state stored on a memory cell of the memory device using the first bias level (Abstract, lines 7-9).
Regarding claim 18: Hull 507’ discloses the method of claim 17, further comprising:
applying the first bias level to the word line during a read operation, wherein determining the logic state is based at least in part on applying the first bias level (Abstract, read data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUAN HOANG/Primary Examiner, Art Unit 2827